Examiner’s Comment
An examiner’s amendment to the record appears below.  Should the changes be unacceptable, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Foreign Priority
This application claims foreign priority to European Application No. 004412419. However, the foreign priority document filed 01/14/21 in support thereof is improper because it is for European Application No. 004412419-0001.  Therefore, the requirements for foreign priority under 35 USC 119 have NOT been met.  Applicant may either submit a corrected ADS claiming foreign priority to European Application No. 004412419-0001 or submit the foreign priority document for European Application No. 004412419.
	
Conclusion
To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571) 270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919